Title: General Orders, 20 April 1780
From: Washington, George
To: 


          
            Head Quarters Morristown Thursday April 20th 1780
            Parole Louis  Countersigns Vergennes Luzerne
          
          [Officers] Of the Day Tomorrow[:] Colonel Angell[,] Major C. Stewart[,] Brigade Major 2d pennsylva. Brigade
          The General Court martial whereof Colonel Livingston is President is dissolved and another ordered to assemble at the same hut in the Connecticut line where the last sat for the Trial of Major Church and such others as shall come before them.
          Colonel Shreve to preside, Lieutenant Colonel Conway Major Reed two Captains from the 1st Pennsylvania brigade two from the 2nd two from Hand’s one from Maxwell’s one from Clinton’s and two from Stark’s to attend as Members.
        